FILED
                                                                       U.S. Bankruptcy Appellate Panel
                                                                             of the Tenth Circuit

                                                                             June 26, 2017
                                                                            Blaine F. Bates
                              NOT FOR PUBLICATION                               Clerk

           UNITED STATES BANKRUPTCY APPELLATE PANEL
                              OF THE TENTH CIRCUIT



IN RE DANIEL PEYRANO,                             BAP No.       EO-16-032
             Debtor.


DANIEL PEYRANO,                                   Bankr. No. 14-80402
                                                  Adv. No.   15-08011
             Plaintiff – Appellee,                  Chapter 7
      v.                                                   OPINION *
JOE SOTELO,
             Defendant – Appellant.


                  Appeal from the United States Bankruptcy Court
                       for the Eastern District of Oklahoma

Submitted on the briefs. **



Before NUGENT, ROMERO, and SOMERS, Bankruptcy Judges.


SOMERS, Bankruptcy Judge.




 *
        This unpublished opinion may be cited for its persuasive value, but is not
 precedential, except under the doctrines of law of the case, claim preclusion, and
 issue preclusion. 10th Cir. BAP L.R. 8026-6.
 **
        After examining the briefs and appellate record, the Court has determined
 unanimously that oral argument would not materially assist in the determination
 of this appeal, and therefore grants the parties’ request for a decision on the briefs
 without oral argument. See Fed. R. Bankr. P. 8019(b). The case is therefore
 submitted without oral argument.
      Creditor Joe Sotelo appeals the bankruptcy court’s Memorandum Opinion, 1
(the “Order”) and Order Regarding Attorney Fees and Costs2 (the “Attorney Fees
Order”), awarding the Debtor actual damages, and attorney fees and costs as
sanctions against Sotelo for violating the Debtor’s discharge injunction. 3
I. FACTUAL AND PROCEDURAL HISTORY 4
      On March 18, 2013, Sotelo, represented by attorney Richard Badillo,
initiated a lawsuit against Daniel Peyrano (the “Debtor”) and others in Rogers
County District Court (the “State Court”), Case No. CJ 2013-175 (the “State Court
Action”) for damages in connection with their failed restaurant venture. Sotelo
obtained a summons directed to the Debtor, but he was unable to serve the Debtor
within the one hundred and eighty days following the filing of the lawsuit. As a
result, on October 1, 2013, the State Court quashed the first attempt to obtain
service of process on the Debtor.
      The Debtor retained attorney Ron Brown to represent him in filing
bankruptcy. On April 24, 2014, the Debtor filed for Chapter 7 relief (the
“Bankruptcy”). The Debtor listed Sotelo as an unsecured creditor on his schedules.
Sotelo appears in Schedule F as follows:
      Joe Sotelo
      c/o Richard Badillo
      240 W. 15th St.




 1
       Memorandum Opinion, in Appellant’s App. at 64 (published as Peyrano v.
 Sotelo (In re Peyrano), 558 B.R. 451 (Bankr. E.D. Okla. 2016)).
 2
        Order Regarding Attorney Fees and Costs, in Appellant’s App. at 122
 (available on Westlaw as Peyrano v. Sotelo (In re Peyrano), No. 15-8011-TRC,
 2016 WL 6081031 (Bankr. E.D. Okla. Oct. 17, 2016)).
 3
       All future references to “Code,” “Section,” and “§” are to the Bankruptcy
 Code, Title 11 of the United States Code, unless otherwise indicated. All future
 references to “Rule” or “Rules” are to the Federal Rules of Bankruptcy Procedure.
 4
       This factual background is substantially drawn from the Order.

                                           -2-
      Tulsa, OK 74119 5
As is the practice in all bankruptcy cases, the Bankruptcy Noticing Center (“BNC”)
mailed notice of the Bankruptcy to the creditors listed on the Debtor’s schedules.
In that regard, the BNC sent notice of the Bankruptcy to Sotelo in care of Badillo
to Badillo’s mailing address. On August 7, 2014, the bankruptcy court granted the
Debtor a discharge. The BNC also sent Sotelo notice of the discharge to Badillo’s
address. Sotelo took no action in the Bankruptcy, either personally or through
counsel.
      While the Bankruptcy was pending, Badillo was injured in an accident and
suffered “some type of brain injury.”6 He requested the State Court approve a
replacement attorney. On June 4, 2014, the State Court granted his request and
substituted Jennifer Heflin as counsel for Sotelo in the State Court Action. On
August 15, 2014, Heflin filed an entry of appearance in the State Court Action.
Neither Heflin nor Badillo notified the bankruptcy court Heflin had replaced
Badillo as Sotelo’s attorney.
      Also on August 15, 2014, Heflin caused several summonses to be issued,
intending to serve certain defendants in the State Court Action, including the
Debtor. Shortly thereafter, the Debtor’s wife saw the summons on the State Court
docket sheet. The Debtor contacted Brown regarding the issuance of the new
summons. Brown then contacted Heflin by phone, advising her of the Bankruptcy
and discharge. Heflin informed Brown “she did not believe” the discharge
injunction applied to Sotelo because the notice was sent to Badillo and not Sotelo
individually.7 The August 15, 2014 summons was not served on the Debtor.
      Approximately seven months later, in March 2015, Sotelo instructed Heflin


 5
       Appellant’s App. at 323.
 6
       Order at 4, in Appellant’s App. at 67.
 7
       Id., in Appellant’s App. at 67.

                                         -3-
to continue with the State Court Action, and Heflin subsequently caused a third
summons to be issued to the Debtor. On April 4, 2015, the Debtor was served with
the third summons (the “Summons”). Brown again spoke with Heflin by phone,
advising her of the discharge injunction and requesting she dismiss the Debtor
from the State Court Action. Heflin, however, refused to dismiss the Debtor,
stating Sotelo “was adamant about continuing the litigation[.]” 8 A few days later,
Brown filed a Suggestion of Bankruptcy (the “Bankruptcy Notice”) in the State
Court Action. Brown attempted to send the Bankruptcy Notice to Heflin by mail,
but she did not receive it because Brown used an erroneous address. Around this
time, Heflin notified Sotelo’s wife of the Bankruptcy and ceased representing
Sotelo. Heflin did not, however, dismiss the Debtor from the State Court Action or
move to withdraw as counsel for Sotelo in the State Court Action. On May 29,
2015, the State Court entered an order substituting James Linger for Heflin as
counsel for Sotelo.
      On June 19, 2015, the Debtor filed the motion to reopen the bankruptcy case.
The motion’s stated purpose was to file an adversary proceeding against Sotelo for
violation of the discharge injunction. The case was reopened on July 7, 2015.
Sotelo was mailed a copy of the motion and the order. On July 16, 2015, the Debtor
filed his Complaint for Violation of Permanent Injunction (the “Complaint”),
requesting an award of damages against Sotelo based on a violation of the
discharge injunction. On September 10, 2015, Sotelo, by his attorney Linger, filed
a dismissal without prejudice of the State Court Action, and a week later filed his
Defendant’s Answer. As affirmative defenses he alleged no further action was
taken against the Debtor following the filing of the Bankruptcy Notice and the
Summons served on the Debtor was invalid and had no legal effect.
      The Debtor subsequently filed an amended complaint, adding Heflin as a


 8
       Id., in Appellant’s App. at 68.

                                         -4-
defendant. Sotelo filed his Answer to Amended Complaint of Plaintiff for Violation
of Permanent Injunction (the “Answer”),9 setting forth the same defenses as in his
initial response.
      On August 17, 2016, the bankruptcy court conducted a one-day trial. At the
outset of trial, upon the Debtor’s oral motion, the bankruptcy court dismissed
Heflin without prejudice from the adversary proceeding because she had filed for
bankruptcy relief the day before. The Debtor, Sotelo, Heflin, and Brown testified. 10
Following the trial, the bankruptcy court entered its Order, concluding Sotelo
violated the discharge injunction and awarding damages, including attorney fees, to
the Debtor.11 The Debtor subsequently filed his Application for Allowance of
Attorneys’ Fees.12 Sotelo objected to the requested fees, because, among other
reasons, (i) the award was inequitable; (ii) the requested fees were for duplicative
services; and (iii) he should not pay for time billed primarily related to Heflin. 13
On October 17, 2016, the bankruptcy court entered its Attorney Fees Order, 14
awarding attorney fees as a civil contempt sanction to compensate the Debtor for
the losses sustained due to Sotelo’s discharge injunction violation. The total award
of attorney fees and expenses was $22,136.52, in addition to the already awarded
$3,200 for actual damages awarded to the Debtor for lost wages. This appeal
followed.


 9
        Appellant’s App. at 37.
 10
      At trial, the Debtor was represented by Greggory Colpitts, as well as
 Brown.
 11
      Order at 1, in Appellant’s App. at 64. The bankruptcy court awarded
 damages of $3,200.00 based on lost wages and attorney fees and costs in an
 amount to be determined. Id. at 13, in Appellant’s App. at 77.
 12
        Appellant’s App. at 86.
 13
       Defendant Joe Sotelo’s Response and Memorandum Brief to Movants’
 Application for Allowance of Attorneys’ Fees in Appellant’s App. at 110.
 14
        Appellant’s App. at 122.

                                           -5-
II. APPELLATE JURISDICTION
      The Court has jurisdiction to hear timely filed appeals from “final
judgments, orders, and decrees” of bankruptcy courts within the Tenth Circuit,
unless one of the parties elects to have the district court hear the appeal. 15 The
Debtor appeals the Order, the Attorney Fees Order, and corresponding judgment,
which finally disposed of this adversary proceeding on the merits. This Court has
jurisdiction over this appeal. None of the parties elected to have this appeal heard
by the United States District Court for the Eastern District of Oklahoma following
the Sotelo’s appeal. Therefore, the parties have consented to appellate review by
this Court.
III. STANDARD OF REVIEW
      Sotelo argues the bankruptcy court erred in finding he received notice
through counsel of the Bankruptcy. Whether Sotelo received imputed notice
through counsel is a question of law reviewed de novo.16 Whether Sotelo received
actual notice is a factual finding reviewed for clear error. 17 A factual finding is
“clearly erroneous” when “it is without factual support in the record, or if the
appellate court, after reviewing all the evidence, is left with the definite and firm
conviction a mistake has been made.” 18
      Sotelo next challenges the bankruptcy court’s determination Sotelo violated
the discharge injunction. Whether Sotelo violated the discharge injunction is a



 15
       28 U.S.C. § 158(a)(1), (b)(1), & (c)(1); Rule 8005; 10th Cir. BAP L.R.
 8005-1.
 16
        In re Land, 215 B.R. 398, 403 (8th Cir. BAP 1997).
 17
        Gullickson v. Brown (In re Brown), 108 F.3d 1290, 1292 (10th Cir. 1997)
 (citing Clark v. Sec. Pac. Bus. Credit, Inc. (In re Wes Dor, Inc.), 996 F.2d 237,
 241 (10th Cir. 1993)).
 18
        LeMaire ex rel. LeMaire v. United States, 826 F.2d 949, 953 (10th Cir.
 1987) (citing Cowles v. Dow Keith Oil & Gas, Inc., 752 F.2d 508, 510-11 (10th
 Cir. 1985)).

                                           -6-
question of law reviewed de novo. 19
      Finally, Sotelo contends the bankruptcy court erred in its award of damages
and the attorney fees. Sotelo argues the bankruptcy court’s award of actual
damages is a factual finding reviewed for clear error. 20 The BAP, however, has
previously reviewed damages awarded as sanctions for violation of the automatic
stay under an abuse of discretion standard.21 Similarly, an award of attorney fees is
reviewed for an abuse of discretion.22 In both instances, the bankruptcy court’s
decision should not be disturbed in the absence of “a definite and firm conviction
that the bankruptcy court made a clear error of judgment or exceeded the bounds of
permissible choice under the circumstances.” 23
IV. ISSUES
      Sotelo’s opening brief identifies six issues on appeal. Issues two and three
challenge the bankruptcy court’s finding that the discharge injunction was violated
and we address these as a single issue. Likewise, Sotelo’s issues four, five, and six
challenge the bankruptcy court’s award of damages and fees and we address these
also as a single issue. Accordingly, this Court addresses the following three issues:


(1)   Did the bankruptcy court err in finding Sotelo received imputed notice of the
      Bankruptcy?


 19
       Santander Consumer, USA Inc. v. Houlik (In re Houlik), 481 B.R. 661, 668
 (10th Cir. BAP 2012) (citing Culley v. Castleberry (In re Culley), No. NM-05-
 105, 2006 WL 2091199, at *2 (10th Cir. BAP July 24, 2006)).
 20
          Appellant’s Br. 2, 23.
 21
       Diviney v. Nationsbank of Tex., N.A. (In re Diviney), 225 B.R. 762, 769
 (10th Cir. BAP 1998) (citing In re Edwards, 214 B.R. 613, 618 (9th Cir. BAP
 1997)).
 22
          Anchondo v. Anderson, Crenshaw & Assoc., 616 F.3d 1098, 1101 (10th Cir.
 2010).
 23
        United States v. Berger (In re Tanaka Bros. Farms, Inc.), 36 F.3d 996, 998
 (10th Cir. 1994) (citing United States v. Talamante, 981 F.2d 1153, 1155 (10th
 Cir. 1992)).

                                         -7-
(2)   Did the bankruptcy court err in concluding Sotelo violated the discharge
      injunction?
(3)   Did the bankruptcy court abuse its discretion in awarding the Debtor actual
      damages and attorney fees?
V. DISCUSSION
      (1)   Did the bankruptcy court err in finding Sotelo received imputed
      notice of the Bankruptcy?
      The bankruptcy court concluded Heflin was given notice of the Bankruptcy
in August of 2014 and such notice was imputed to Sotelo. Sotelo argues that the
bankruptcy court erred in finding “he had received notice through his attorneys of
Mr. Peyrano’s chapter 7 bankruptcy because of the unusual and particular
circumstances of the attempted notice to him of Peyrano’s bankruptcy filing.” 24
Sotelo argues due process was not provided because all written notice from the
bankruptcy court was sent to Badillo, not to Sotelo’s subsequent attorneys, Heflin
and Linger.25 In support of this proposition, Sotelo relies solely on In re Schick. 26
      Whether Sotelo received imputed notice through counsel is a question of law
reviewed de novo. In re Schick states the following regarding imputed notice to a
creditor by notice to the creditor’s attorney:
             An attorney may be an agent of his or her client, and
             notice to an agent-attorney can be imputed to the
             principal-client. . . . While an attorney need not have been
             retained to represent a creditor in a bankruptcy case or be
             a bankruptcy attorney, it is important that there be some
             nexus between the creditor’s retention of the attorney and
             the creditor’s issues with the debtor. It is generally held
             that an attorney who represents the creditor in matters
             against a debtor prepetition, such as in obtaining or
             collecting a judgment that will be affected by discharge,
             will be an agent of the creditor in the context of a




 24
        Appellant’s Br. 15.
 25
        Appellant’s Reply Br. 5-6.
 26
       In re Schick, 290 B.R. 792 (10th Cir. BAP 2003), aff’d, 97 F.App’x. 294
 (10th Cir. 2004).

                                          -8-
               debtor’s bankruptcy case. 27
      Sotelo challenges the application of the doctrine of imputed notice based on
the facts of this case. We do not find his challenge persuasive. While the record is
scant as to Badillo’s head injury and the imputation of notice from Badillo to
Sotelo, as discussed below, the record does support the bankruptcy court’s findings
of imputed notice through Heflin and actual notice. Accordingly, we determine it is
unnecessary for this Court to consider imputed notice from Badillo to Sotelo.
      There is no question the two phone conferences that Heflin had with Brown
were sufficient to impute notice to Sotelo. During those conversations Heflin was
informed of the Bankruptcy and the Debtor’s discharge. Heflin was Sotelo’s
attorney in the State Court Action at the time of the conversations. Moreover,
Schick does not require that creditor’s counsel be given written notice.
Accordingly, we hold the bankruptcy court did not err in finding Sotello received
notice through counsel.
      Further, even if notice could not be imputed, the Order cannot be reversed on
due process grounds because the bankruptcy court correctly found that Sotelo also
received actual notice of the Bankruptcy before the Summons was served. The
court stated
               The Court believes that the evidence clearly established
               that Sotelo knew of the bankruptcy and discharged debt
               prior to the issuance and service of the summons on
               Peyrano in April of 2015. It is likely that Sotelo actually
               knew in August of 2014 that Peyrano had filed
               bankruptcy and received a discharge because     he paid for
               Heflin to have summons issued that month. 28
      Sotelo does not challenge the bankruptcy court’s finding that he received
actual notice of the Bankruptcy before the Summons was served. Rather, he




 27
       Id., at 802-03 (citations omitted).
 28
       Order at 9, in Appellant’s App. at 72.

                                              -9-
concedes that “at some point he was aware [of the Bankruptcy].” 29 The record
reveals Sotelo was evasive at trial and testified he could “not remember if [he]
heard it from [Badillo]” or from Heflin.30 He further testified he “didn’t ask either
one of them specifically when [the Debtor filed the Bankruptcy]” before service of
the Summons and “left it up to [Heflin] to decide whether or not the bankruptcy
applied.”31 The bankruptcy court reasonably inferred actual notice of the
Bankruptcy prior to the service of the Summons.
      (2)    Did the bankruptcy court err in concluding Sotelo violated the
             discharge injunction?
      Appellant Sotelo offers two bases for challenging the bankruptcy court’s
conclusion that he violated the discharge injunction: (i) the filing of a suggestion
of bankruptcy in the State Court Action was required to effectuate the discharge
injunction, and such a notice was not filed until after the Summons was served; and
(ii) the Summons was invalid. 32
      Suggestion of Bankruptcy
      Sotelo argues the bankruptcy court erred in concluding he violated the
discharge injunction because the Debtor was allegedly negligent in failing to file
the Bankruptcy Notice until after service of the Summons.33 Sotelo contends, had
such document been filed, he would not have violated the discharge injunction and




 29
       Appellant’s Br. 17; Trial Tr. at 76-77, in Appellant’s App. at 215-16;
 Sotelo Depos. Tr. at 15-16, 18, 28, in Appellant’s App. at 471-72, 474, 484.
 30
        Sotelo Depos. Tr. at 18, in Appellant’s App. at 474. He also testified he
 “had heard about [the Bankruptcy] but [he] had not knew when [sic]” and “[he]
 didn’t know which [of] the two was the one that told [him].” Id. at 28, in
 Appellant’s App. at 484.
 31
       Id. at 22, in Appellant’s App. at 478.
 32
       Appellant’s Br. 17-21.
 33
       Appellant’s Br. 18.

                                         -10-
the “adversary case would have been unnecessary.”34 In response, the Debtor
argues no legal duty exists to file a suggestion of bankruptcy before seeking relief
for violation of the discharge injunction.35 The bankruptcy court found “§ 524(a)
operates automatically upon the entry of an order of discharge.” 36
      Whether a notice of bankruptcy must be filed in pending state court litigation
against a debtor to effectuate the discharge injunction is a question of law, subject
to de novo review. Appellant’s argument that such a notice must be filed is not
persuasive. The Code does not require the filing of a suggestion of bankruptcy to
effectuate the discharge injunction. The “discharge injunction arises by operation
of law upon entry of the discharge.”37 Moreover, Sotelo presents no legal authority
to support his argument. Accordingly, we hold the bankruptcy court did not err in
concluding the discharge injunction was effective prior to the filing of the
Bankruptcy Notice.
      Service of Invalid Summons
      Sotelo also argues the Summons was invalid and had no legal effect under
Okla. Stat. Tit. 12, § 2004,38 since the service was made without permission of the


 34
        Appellant’s Br. 19. Appellant also argues that the failure to communicate to
 the Debtor that there would be no further collection efforts was somehow
 explained because notice was never sent to Heflin or Linger. Appellant’s Reply
 Br. 9. This argument ignores the actual notice received by Heflin and the
 reasonable assumption Heflin would have complied with her professional duties
 in conveying this information to Sotelo and to Linger.
 35
       Appellee’s Br. 17-18.
 36
       Order at 8, in Appellant’s App. at 71 (emphasis added).
 37
      Hambrick v. Perceptual Dev. Corp. (In re Hambrick), 481 B.R. 105, 113
 (Bankr. E.D. Okla. 2012).
 38
        Okla. Stat. Tit. 12, § 2004 provides “[i]f service of process is not made
 upon a defendant within one hundred eighty (180) days after the filing of the
 petition and the plaintiff cannot show good cause why such service was not made
 within that period, the action shall be deemed dismissed as to that defendant
 without prejudice. The action shall not be dismissed if a summons was served on
 the defendant within one hundred eighty (180) days after the filing of the petition
                                                                          (continued...)

                                         -11-
trial court more than one hundred and eighty days after the quashing of the original
service on the Debtor on October 10, 2013. 39 Although not explicitly stated, Sotelo
implies, because the Summons was invalid, serving the Summons on the Debtor did
not violate the discharge injunction.40 In response, the Debtor first argues
Oklahoma law did not automatically invalidate the Summons. 41 Next, the Debtor
contends, even if the Summons had no legal effect under Oklahoma law, service of
the Summons was nonetheless an attempt to collect a debt in violation of the
discharge injunction.42 The bankruptcy court found, regardless of the legal validity
of the Summons, Sotelo’s intent in serving the Summons was to “cause and coerce
[the Debtor] to pay Sotelo for the restaurant debts that had been discharged.” 43
      Sotelo’s argument that the finding of contempt should be reversed because
the service of the Summons was invalid fails. As found by the bankruptcy court,
“[r]egardless of the legal validity of the summons, Sotelo’s intent in having the
summons issued and served on Peyrano was to cause and coerce him to pay Sotelo
for the restaurant debts that had been discharged.”44 Section 524(a) specifically




38
      (...continued)
 and a court later holds that the summons or its service was invalid. After a court
 quashes a summons or its service, a new summons may be served on the
 defendant within a time specified by the judge. If the new summons is not served
 within the specified time, the action shall be deemed to have been dismissed
 without prejudice as to that defendant. This subsection shall not apply with
 respect to a defendant who has been outside of this state for one hundred eighty
 (180) days following the filing of the petition.”
 39
       Appellant’s Br. 19-20.
 40
       Id.
 41
       Appellee’s Br. 18.
 42
       Id.
 43
       Order at 12, in Appellant’s App. at 75.
 44
       Id., in Appellant’s App. at 75.

                                         -12-
prohibits acts to collect discharged debts.45 The record indicates all parties and
counsel were advancing and reacting as if the Summons was continuing the lawsuit
against the Debtor. In particular, both Sotelo and Heflin admitted they were
unaware of any deficiency in the Summons and served the Summons intending to
collect the discharged debt.46 Accordingly, the bankruptcy court did not err in
concluding service of the Summons was a violation of the discharge injunction.
      (3)    Did the bankruptcy court abuse its discretion in awarding
             sanctions for the violation of the discharge injunction?
      Section 524(a) operates as an injunction against the commencement or
continuation of an action to collect any discharged debt. 47 Although § 524 does not
expressly create a cause of action for damages, the Tenth Circuit has held that,
under § 105(a), “bankruptcy courts have the equitable power to enforce and remedy
violations of substantive provisions of the [Code], including the discharge
injunction in § 524(a)(2).”48 Bankruptcy courts generally award actual damages,
attorney fees, and punitive damages as sanctions for willful violations of the
discharge injunction. 49
      Sotelo’s assertion that damages should not be awarded because the filing of
      the adversary proceeding was unnecessary.
      Sotelo argues that the bankruptcy court erred in concluding that the Debtor
was required to file the adversary proceeding to stop Sotelo’s conduct of pursuing




 45
        11 U.S.C. § 524(a)(2).
 46
        Trial Tr. at 28-31, 56, 81-84, in Appellant’s App. at 167-70, 195, 220-23.
 47
        11 U.S.C. § 524(a)(2).
 48
        Paul v. Iglehart (In re Paul), 534 F.3d 1303, 1307-08 (10th Cir. 2008)
 (citing Walls v. Wells Fargo Bank, N.A., 276 F.3d 502, 506-07 (9th Cir. 2002)).
 49
       Culley v. Castleberry (In re Culley), No. NM-05-105, 2006 WL 2091199, at
 *3-4 (10th Cir. BAP July 24, 2006); see also Collier on Bankruptcy ¶ 524.02
 (Alan N. Resnick & Henry J. Sommer eds., 16th ed.).

                                          -13-
the State Court Action to collect the discharged debt.50 The bankruptcy court made
two findings addressing the reasonableness of the filing of the adversary
proceeding. First, in the Order finding it appropriate to award damages in the form
of lost wages and to award attorney fees and costs, the court stated: “[t]he issuance
and service of the summons created a need for Peyrano to take action to protect
himself and for his attorney to take action to effectuate the purpose of the discharge
injunction.”51 Then, in the Attorney Fees Order, the bankruptcy court stated:
“Peyrano was required to bring this litigation to stop Sotelo’s conduct of pursuing
the state court lawsuit to collect a discharged debt.” 52
      These findings are fully supported by the record. Brown informed Heflin of
the Debtor’s discharge in two phone calls, including one on April 6, 2015, after the
service of the Summons. Brown made a note during the April call, which was
admitted into evidence. It states: “Sotelo adamant to continue w/litigation.” 53 A
motion to reopen the bankruptcy case was filed on June 19, 2015, and mailed to
Sotelo. The motion’s stated purpose was to file an adversary proceeding against
Sotelo for violation of the discharge injunction. Yet, Brown was never informed by
Sotelo or his counsel that the Debtor would be dismissed from the State Court
Action. In fact, he was not dismissed until September 10, 2015, approximately two
months after this adversary proceeding had been filed on July 16, 2015.
      Sotelo’s Challenge to Actual Damages
      The bankruptcy court awarded the Debtor actual damages of $3,200 in wages
lost while he devoted time to consult with his attorney and attend court-related
hearings and meetings regarding the adversary proceeding. Sotelo challenges this


 50
        Appellant’s Br. 21-22.
 51
        Order at 13, in Appellant’s App. at 76.
 52
        Attorney Fees Order at 2, in Appellant’s App. at 123.
 53
        Order at 5, in Appellant’s App. at 68.

                                          -14-
award based on the Debtor’s failure to provide specific dates or identify the
specific work he was unable to undertake, as well his failure to introduce any
documentation regarding lost wages.54 The Debtor argues the bankruptcy court’s
factual findings regarding actual damages are supported by the evidence at trial. 55
      The Debtor testified that he is an interstate delivery truck driver. He is
unable to take just a few hours off work. Rather, in order to attend a meeting with
his counsel or a court-related matter, he was required to turn down an entire driving
assignment, which constituted a two day route, for which he would earn about
$900. Debtor testified that in conjunction with the adversary proceeding he was
required to turn down eight or nine routes.56 He did not provide supporting
documentation, identify the specific dates on which he lost work, or the specific
routes he turned down. Sotelo, however, provided no evidence challenging the
Debtor’s testimony.
      Damages awarded as sanctions are reviewed for abuse of discretion. 57 The
bankruptcy court found the Debtor’s testimony to be credible, but nevertheless
awarded only about half of the claimed lost wages suggesting that the bankruptcy
court carefully weighed the evidence. The bankruptcy court’s determination was
well within the bounds of permissible choice. The Court finds no abuse of
discretion in awarding the Debtor actual damages.
      Sotelo’s Challenge to Attorney Fees and Costs
      Although not clearly enumerated, Sotelo argues the bankruptcy court abused
its discretion in awarding the attorney fees for three reasons. First, Sotelo alleges

 54
        Appellant’s Br. 22-23.
 55
        Appellee’s Br. 19.
 56
        Trial Tr. at 125-27, in Appellant’s App. at 264-66.
 57
       Diviney v. Nationsbank of Tex., N.A. (In re Diviney), 225 B.R. 762, 769
 (10th Cir. BAP 1998) (citing In re Edwards, 214 B.R. 613, 618 (9th Cir. BAP
 1997)).


                                          -15-
the Attorney Fees were inequitable due to the low quality of the legal
representation provided by Heflin and Heflin’s bankruptcy, which precludes Sotelo
from taking any action against her.58 Next, Sotelo argues the Fee Application shows
duplicative services performed by Brown and Colpitts and does not describe why it
was necessary to have two lawyers present at various court appearances.59 Finally,
Sotelo argues a significant portion of the attorney fees were related to time spent
solely in connection with the case against Heflin. 60
      The bankruptcy court is afforded wide discretion in determining the amount
of an award of attorney fees61 and it “has far better means of knowing what is just
and reasonable than an appellate court.”62 The following addresses each of Sotelo’s
arguments in turn.
      Sotelo’s first argument is not persuasive. While the record indicates Heflin
likely gave him bad (or no) advice and Sotelo cannot recover from Heflin because
of her bankruptcy filing, this does not provide a defense to the award of attorney
fees as a sanction for contempt. Sotelo provides no legal basis for his position.
When making the award, the bankruptcy court was aware of the quality of Heflin’s
representation and her bankruptcy. Failure to reduce the award because of these
circumstances is not an abuse of discretion. A reduction in the fees assessed against
a creditor who violated the discharge injunction based upon the quality of legal
advice received and an attorney’s ability to compensate the creditor for any


 58
        Appellant’s Br. 25, 29-30.
 59
        Appellant’s Br. 28.
 60
        Appellant’s Br. 28-29.
 61
        C ase v. Unified Sch. Dist. No. 233, 157 F.3d 1243, 1249 (10th Cir.1998)
 (citing cases expressing trial court’s superior vantage for determining reasonable
 fees to which appellate court must defer).
 62
        Id. (quoting Mares v. Credit Bureau of Raton, 801 F.2d 1197, 1201 (10th Cir.
 1986)).


                                         -16-
malpractice liability would undermine the efficacy of contempt proceedings as a
means to protect a debtor’s fresh start and to encourage compliance with a
discharge order.
      The bankruptcy court also did not abuse its discretion in awarding the
attorney fees despite Sotelo’s objection regarding alleged duplicative services. The
bankruptcy court found no unreasonable or unnecessary duplication of efforts. 63
Specifically, the bankruptcy court found “[m]any of the time entries were for a half
hour or less, indicating . . . that both attorneys were efficient in attending to this
case and in preparing it for trial.”64 The Tenth Circuit has reasoned “[t]here is
nothing inherently unreasonable about a client having multiple attorneys, and they
may all be compensated if they are not unreasonably doing the same work and are
being compensated for . . . the distinct contribution of each lawyer.” 65 The record
contains nothing to suggest any “violation of this commonsense principle” with
respect to the time billed in connection with the adversary proceeding. 66 In this
case, two attorneys were necessary since Brown, Debtor’s primary bankruptcy
lawyer, was a necessary witness.
      Also, the bankruptcy court did not abuse its discretion in awarding a portion
of the attorney fees related to time spent in connection with Heflin. The bankruptcy
court found the time spent to depose Heflin was reasonable as she was a witness for
both parties and “discovery regarding her actions was necessary for [the Debtor] to




 63
        Attorney Fees Order at 4, in Appellant’s App. at 125.
 64
        Id., in Appellant’s App. at 125.
 65
       Anchondo v. Anderson, Crenshaw & Assoc., 616 F.3d 1098, 1105 (10th Cir.
 2002) (quoting Norman v. Housing Auth. of Montgomery, 836 F.2d 1292, 1302
 (11th Cir. 1988)).
 66
        Id.


                                           -17-
present and succeed in his case.”67 Further, the bankruptcy court found “the fact
that Heflin would be dismissed was unknown [ ] until the day of trial.” 68 The record
does not reveal anything to indicate the attorney fees were unreasonable or
unnecessary. Accordingly, the bankruptcy court did not abuse its discretion in
awarding the attorney fees.
VI. CONCLUSION
      The bankruptcy court did not err in its findings of fact or conclusions of law
with respect to Sotelo’s violation of the discharge injunction. The bankruptcy court
did not abuse its discretion in awarding the Debtor actual damages and the attorney
fees. Accordingly, the bankruptcy court’s decision is hereby affirmed.




 67
       Attorney Fees Order at 5, in Appellant’s App. at 126.
 68
       Id., in Appellant’s App. at 126.


                                          -18-